Citation Nr: 0030928	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  96-20 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder, currently rated as 10 percent disabling. 




ATTORNEY FOR THE BOARD

C. Fetty, Counsel







INTRODUCTION

The veteran had active service from January 1964 to January 
1968.  The veteran received the Purple Heart for combat 
wounds sustained in Vietnam.

This appeal arises from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that established service 
connection for posttraumatic stress disorder (PTSD) and 
assigned an initial 10 percent evaluation.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for a 
disability rating greater than 10 percent.

The veteran has not requested a hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
claim has been obtained.

2.  The veteran's PTSD has been manifested throughout the 
appeal period by such symptoms as anxiety, depression, and 
marked startle response that produce mild to moderate social 
and industrial impairment.  

3.  The revised version of the rating schedule is more 
favorable to the veteran.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for PTSD are not met prior to November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.132, Diagnostic Code 9411 (effective prior 
to November 7, 1996).

2.  The criteria for a 30 percent disability rating for PTSD 
are met as of November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds the claim for a 
higher initial rating for PTSD to be capable of 
substantiation and therefore well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  However, the establishment of a 
plausible claim does not resolve the issue, it merely 
triggers VA's duty to assist.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999); Littke v. Derwinski, 
1Vet. App. 90, 91-92 (1990).  The Board is satisfied that all 
relevant facts have been properly developed and that VA's 
duty to assist has been fulfilled.  

I.  Factual Background

In February 1995, the veteran requested service connection 
for PTSD.  In April 1995, he reported nightmares, depression, 
flashbacks, jumpiness, sleep disturbance, trouble getting 
close to people, marital problems, rage and anger.

During a September 1995 VA neuropsychiatric examination, the 
veteran reported that he had held two jobs since 1968 and had 
received VA PTSD treatment since November 1994.  He reported 
restlessness, high anxiety, nervousness, fear of loud noise 
and suspiciousness.  He reported nightmares about once a 
month and restless sleep about three times per week.  The 
examiner found the veteran to be friendly and cooperative, 
not hostile or belligerent, neatly groomed and dressed and 
that he behaved normally.  He had good speech rate and tone 
and used good grammar.  He was logical and spontaneous, but 
vague.  He had no hallucination, delusion, paranoia, or ideas 
of reference.  His affect was mildly anxious but not 
depressed.  He was oriented times four and alert.  Additional 
psychological testing was scheduled.  

The veteran underwent a referral psychological examination in 
October 1995.  The examiner, a licensed psychologist, noted 
the veteran's work history and that he had been employed with 
the police department for many years until he was forced to 
retire in 1987 due to glaucoma.  He divorced his spouse of 19 
years at about the same time and since then he worked as a 
dormitory manager at a local college.  Insulin dependent 
diabetes was found in 1993.  He said that he held a 
bachelor's degree in political science.  He said that prior 
to his divorce his spouse complained about his somnambulism, 
night sweats and restless sleep patterns.  He remained close 
to his two daughters.  He currently dated and had a normal 
sex drive and adjustment.  He reported that he currently 
thought about Vietnam more frequently and had vivid 
recollections of distressing events.  He reported memories of 
rocket attacks in Vietnam that killed and severely 
dismembered nearby soldiers.  He reported that he still 
ducked ceiling fans because they reminded him of helicopter 
rotor blades in Vietnam.  He said that he had briefly taken 
part in group therapy at Durham VAMC but he refused 
psychotropic medication.  He reported that he obtained job 
satisfaction from his dormitory manager's position because he 
could help younger men.  The examiner noted that the veteran 
exhibited marked startle response when the interviewer 
approached him from behind and when the telephone beeped.  
The examiner noted a depressed affect but felt that the 
veteran did not display any visible autonomic arousal when 
relating Vietnam incidents.  There was no indication of 
formal thought disorder, memory deficits, or gross neuro-
psychological deficits.  The veteran underwent testing that 
revealed underlying depression to a significant degree.  He 
also displayed symptoms of insomnia, intrusive recollections, 
avoidance, emotional estrangement, and exaggerated startle 
response.  The diagnostic impression on Axis I was euthymia 
first and PTSD second.  No global assessment of functioning 
(GAF) score was assigned. 

In November 1995, the RO established service connection for 
PTSD and assigned a 10 percent rating under Diagnostic Code 
9411. 

The RO subsequently received VA outpatient reports that 
reflect that the veteran was seem in December 1995 with 
complaint of insomnia and depression.  The report notes that 
the veteran denied suicidal thoughts. 

In his substantive appeal dated in April 1996, the veteran 
reported that his ability to maintain effective relationships 
was considerably impaired.  He reported that he currently 
took Trazadone to help him sleep.  

The veteran underwent a VA PTSD examination in March 1998.  
The examiner noted a review of the claims file prior to the 
examination.  During the examination, the veteran reported 
frequent intrusive thoughts, difficulty concentrating, 
exaggerated startle response, and avoidance of crowds.  He 
also reported increased anger and depression.  He felt that 
the symptoms interfered with his job.  He reported his use of 
Trazadone.  The examiner found the veteran to be alert, 
quiet, pleasant, and cooperative.  He his speech rate, 
orientation, memory, insight, and judgment were adequate.  
The Axis I diagnosis was PTSD.  A GAF score of 55 was 
assigned.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a score of 51 to 60 is indicative of moderate 
symptoms, or moderate difficulty in social, occupational, or 
school functioning, i.e., few friends, conflicts with peers 
and coworkers.  See 38 C.F.R. § 4.125 (1999). 

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
cases such as this where the veteran has appealed the initial 
rating assigned after service connection is established, the 
Board must consider the initial rating, and, if indicated, 
the propriety of a staged rating from the initial effective 
date forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

The veteran's service-connected PTSD is rated as 10 percent 
disabling effective from February 1995 under Diagnostic Code 
9411 of the Rating Schedule.  Therefore, the relevant inquiry 
is whether a rating higher than 10 percent is warranted at 
any time during the appeal period.  The Board observes that, 
effective November 7, 1996, VA revised the criteria for 
evaluating psychiatric disabilities such as PTSD.  See 
61 Fed. Reg. 52,695 (1996).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

VA's General Counsel held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change.  38 U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-2000 
(2000).  As such, VA must consider the claim pursuant to the 
former criteria during the course of the entire appeal, and 
since November 7, 1996 under the revised criteria, applying 
whichever is more favorable to the veteran.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997). 

Under the former applicable criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 10 percent evaluation for PTSD 
is warranted when the symptoms are less than the criteria 
required for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation 
for PTSD is warranted when the ability to establish or 
maintain effective and wholesome relationships with people is 
definitely impaired, and the psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  VA's General Counsel has defined "definite" as 
"distinct, ambiguous, and moderately large in degree," and as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  VA 
O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  The VA, 
including the Board, is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation for PTSD is warranted under the 
former criteria when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
when: 1) the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; 2) the veteran exhibits totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
3) there is demonstrable inability to obtain or retain 
employment.

Under the revised criteria for evaluating PTSD, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective from November 7, 
1996), PTSD will be evaluated in accordance with the General 
Rating Formula for Mental Disorders.  Under that formula, a 
10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The veteran's PTSD has been manifested throughout the appeal 
period by anxiety, depression and marked startle response 
that produces mild to moderate social and industrial 
impairment.  

Comparing these symptoms to the former version of the rating 
schedule, they do not appear to approximate the criteria for 
a 30 percent rating, which requires "more than moderate but 
less than rather large" symptoms.  The examiners have felt 
that veteran displayed good judgment, logic, and memory 
throughout the appeal period, which seems to say that the 
symptoms and their effects on social and industrial 
adaptability are less than large.  Therefore, the appeal for 
an initial disability rating higher than 10 percent must be 
denied for the period prior to the effective date of the 
revised rating criteria, November 7, 1996.  

Under the revised version of the rating schedule, however, a 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Although intermittent inability to perform 
occupational tasks has not clearly been demonstrated, 
38 C.F.R. § 4.7 requires that the higher rating be applied 
when the disability more closely approximates the criteria 
for the higher rating.  The Board notes that in March 1998 a 
GAF score of 55 was assigned, which is consistent with 
moderate symptoms.  Again, moderate symptoms appear to more 
nearly approximate the criteria for a 10 percent rating under 
the former version of the rating schedule but may, as in this 
case, warrant a 30 percent rating under the revised schedule.  
The Board therefore finds the revised criteria of the rating 
schedule to be more favorable to the veteran.  From 
38 U.S.C.A. § 5110 mentioned above, however, the retroactive 
reach of that version can be no earlier than the effective 
date of the change.  Therefore, a 30 percent rating is 
assigned for PTSD for the period beginning November 7, 1996, 
the effective date of the revised regulation.  

38 C.F.R. § 3.321(b) (1999) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has asserted that the schedular rating is inadequate 
or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether and extraschedular rating is appropriate, 
and if there is enough such evidence, the Board must direct 
that the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the ratings assigned herein do contemplate some impact 
on the veteran's earning potential; however, the disability 
has not been shown to cause such difficulties as marked 
interference with employment or to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

1. A disability rating greater than 10 percent for PTSD for 
the period prior to November 7, 1996 is denied.

2.  A 30 percent rating for PTSD is granted effective from 
November 7, 1996, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 10 -


- 6 -


